January 13, 1925. The opinion of the Court was delivered by
The sole point in this appeal is whether the funeral expenses of an intestate have priority, under Section 5409, Code of 1922, over chattel mortgages, in the distribution of the proceeds of the sale of such chattels by an administrator.
The question is definitely determined in the negative by the cases hereinafter cited, which hold that the order of *Page 368 
payment of debts by an administrator, prescribed by said section, refer only to such assets, in the hands of the administrator, as remain after the satisfaction of the liens which existed at the death of the intestate: Rutledge v.Hazlehurst, 1 McCord, Eq., 466. Keckley v. Keckley, 2 Hill, Eq., 257. Haynsworth v. Frierson, 11 Rich., 476. Kinslerv. Holmes, 2 S.C. 483. Edwards v. Sanders, 6 S.C. 316.Baxter v. Baxter, 23 S.C. 114. DeLoach v. Sarratt,58 S.C. 117; 36 S.E., 532.
The order appealed from is, accordingly, affirmed.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.